DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/017,860, filed on 10/19/2021.
Claims 1, 5-11, 14-16, 18, and 20-22 are pending and have been examined. 
Claims 2-4, 12-13, 17, and 19 have been cancelled by the applicant.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-11, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 9 is directed to a system or apparatus.  The system includes at least one processor, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 15 is directed to a non-transitory, computer-readable medium.  Therefore, the claim is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “generating a categorical transaction model based on transaction data, wherein the categorical transaction model comprises a model designed to receive, as input, transaction data associated with a plurality of payment transactions, and provide, as an output, a prediction as to whether a user will conduct a transaction in a merchant category of a plurality of merchant categories and in a predetermined time segment of a plurality of predetermined time segments and determining a plurality of prediction scores for one or more users based on the categorical transaction model and additional transaction data, determining for the one or more users a prediction score in each merchant category of the plurality of merchant categories for each predetermined future time segment of the plurality of predetermined future time segments, wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction in a merchant category of the plurality of merchant categories associated with the respective prediction score, at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score, determining one or more recommended merchant categories and one or more recommended predetermined future time segments of at least one offer that is to be communicated to the one or more users based on the prediction scores of the one or more users, and generating the at least one offer based on determining the one or more recommended merchant categories and the one or more recommended predetermined future time segments of the at least one offer.”  The claimed concepts are directed to an abstract idea, namely a mental process.  th, 2019 Updated Patent Eligibility Guidance describes a mental process as such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion” (see Page 52 Column 3 of the 01/07/2019 Federal Register).  In the same manner, a human operator with access to the received transaction data could easily generate a categorical transaction model, which absent any further detail could be even a hierarchy tree or other more complex models that humans have developed using algorithms, and then determine a score for one or more users using the model and the transaction data.  This could be done mentally with the aid of pen and paper.  The limitations added by amendment are considered part of the abstract idea, as the limitations simply expand on the determining of prediction scores to then determine corresponding recommended categories and time segments for an offer, and this could also be done mentally using the model and the transaction data.  Regarding the generation of the offer, absent any further detail as to how the offer is created or what technical elements are used, the examiner takes Official Notice that it is old and well known for an advertising system to generate an offer rather than simply receive a file with a generated advertisement from an advertiser, and offers are often generated manually by business owners or other entities based on their intended audiences.    Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include a processor.  However, the processor is recited at a high level of generality and is considered a generic component which is used to simply automate the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor does not integrate the claims into a practical application.  The other claim elements also include a receiving step in which the transaction data associated with a plurality of payment Symantec, DDR Holdings, and buySAFE v Google).      Therefore, the abstract idea is determined not to be integrated into a practical application by these additional elements.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements include a processor.  However, the processor is recited at a high level of generality and is considered a generic component which is used to simply automate the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor does not integrate the claims into a practical application.  The other claim elements also include a receiving step in which the transaction data associated with a plurality of payment transactions for a plurality of users is received and a communicating step of communicating the one or more offers to the one or more users.  This step is considered conventional computer functioning, namely “receiving and/or transmission of data over a network” (see MPEP 2106.05 (d) (II) at i, citing Symantec, DDR Holdings, and buySAFE v Google).  
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to receive the transaction data, generated the model using the transaction data, and then determining prediction scores for users based on the transaction data and the model.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, Claim 5 further limits the predetermined time segment.  This is considered insignificant extra-solution activity, as the particulars of how the time frame is broken down from among dozens of possibilities known in the art does not change the nature of the analysis or the invention (see MPEP 2106.05 (g)).   Further, a human operator could perform the same operations regardless of the type of time segment that is being recognized and determined.  Claim 6 adds the limitation of using threshold levels of prediction scores and the highest prediction score above a threshold.  This is considered part of the abstract idea, as a human operator could easily determine if the determine prediction scores for users are above a threshold and which is the highest.  Claim 7 is considered part of the abstract idea, as a human operator could easily mentally calculate the highest 10% of scores using a pen and paper.  Claim 8 is considered part of the abstract idea, as absent any kind of detail as to how the location is determined or any kind of dynamic technical aspect, the location data could be found in the transaction data along with the corresponding merchant data, and the offer could be selected based on the data, as the location data is simply “determined.”  Claim 10 is considered conventional computer functioning, as absent any further detail the model being based on a “machine” learning technique simply uses such as a computer to automate the generation and use of a model, as a computer can even use such as a hierarchy tree to predict purchases.  The recited “machine” is recited at a high level of generality and is considered a generic recitation of a technical element and not a special purpose machine or computer (see 
Therefore, claims 1, 5-11, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarus, et al., Patent No. 6,430,539 B1 in view of view of Rapaka, et al., Pre-Grant Publication No. 2017/0193542 A1.
Regarding claims 1, 9, and 15, Lazarus teaches:
A computer-implemented method (system) (medium)… comprising:
receiving, with at least one processor, historical transaction data, wherein the historical transaction data is associated with a plurality of historical payment transactions in a plurality of merchant categories, wherein the plurality of historical payment transactions involve a plurality of users (see Column 3, lines 11-17, Column 4, lines 11-20, and Column 5, lines 1-17 in which transaction data from a plurality of users in a plurality of merchant segments is received and used to predict further purchases, etc.)
generating, with at least one processor, a categorical transaction model based on the transaction data, wherein the categorical transaction model comprises a model designed to receive, as an input, transaction data associated with a plurality of payment transactions, and provide, as an output, a prediction as to whether a user will conduct a transaction in a merchant category of a plurality of merchant categories and in a predetermined future time segment of a plurality of predetermined future time segments (see Abstract, Column 4, lines 11-45, and Column 11, line 47-Column 12, line 27 in which a categorical transaction model is generated to predict future purchases of a user for specific time periods in specific merchant segments based on the transaction data) 
determining, with at least one processor, a plurality of prediction scores for one or more users based on the categorical transaction model and additional transaction data (see 
determining, for the one or more users of the plurality of users, a prediction score in each merchant category of the plurality of merchant categories for the future time segment of a plurality of predetermined future time segments (see Column 34, line 52-Column 36, line 5 in which the users are scored for each merchant segment for a predicted spending amount for a given particular time period, and offers are targeted to the users based on the user scores for the particular segment in the particular time period; see also Column 28, lines 41-47 and 59-67)
determining one or more recommended merchant categories and one or more recommended predetermined future time segments of at least one offer that is to be communicated to the one or more users based on the prediction scores of the one or more users (see Column 34, line 52-Column 36, line 5 in which the users are scored for each merchant segment for a predicted spending amount for a given particular time period, and offers are targeted to the users based on the user scores for the particular segment in the particular time period)
generating the at least one offer based on determining the one or more recommended merchant categories and the one or more recommended predetermined future time segments of the at least one offer (see Column 12, lines 18-21)
communicating the at least one offer to the one or more users based on generating the at least one offer (see Column 12, lines 21-22)
Lazarus, 
a prediction score… for each predetermined future time segment of a plurality of predetermined future time segments
wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction in a merchant category of the plurality of merchant categories associated with the respective prediction score at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score
Rapaka teaches:
a prediction score… for each predetermined future time segment of a plurality of predetermined future time segments (see [0210]-[0213] in which probability scores for each future time period predict the probability that a user will conduct a transaction during that particular time period)
wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction…associated with the respective prediction score at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score (see [0210]-[0213] in which probability scores for each future time period predict the probability that a user will conduct a transaction during that particular time period)
**The Examiner notes that Lazarus already teaches prediction scores for each merchant category in a plurality of merchant categories, and therefore Rapaka is being used for the other portions of this limitation although Rapaka also teaches the prediction scores being for particular product categories as in [0206]-[0210]**
It would be obvious to one of ordinary skill in the art to combine Rapaka with Lazarus because Lazarus already teaches predictions for user purchase for specific predetermined time frames such as a specific week or month, and predicting probability of actual purchase 

Regarding Claims 5, 21, and 22, the combination of Lazarus and Rapaka teaches:
the computer-implemented method of claim 1…
Rapaka further teaches:
wherein the predetermined future time segment comprises a predetermined future time of day segment and a predetermined future day of week segment, and wherein the predetermined future time of day segment is a future predetermined time of day segment of a plurality of predetermined future time of day segments, wherein the predetermined future day of a week segment is a predetermined future day of a week segment of a plurality of predetermined future day of a week segments (see at least [0210]-[0213] in which the predictive model predicts purchases for targeting purposes for specific times of day and days of week)
It would be obvious to one of ordinary skill in the art to combine Rapaka with Lazarus because Lazarus already teaches predictions for user purchase for specific predetermined time frames such as a specific week or month, and times of day or days of week would allow for targeting for purchase that are time of day or day of week specific, such as a cup of espresso or a Sunday brunch.
Lazarus and Rapaka, however, does not appear to specify:
wherein the plurality of predetermined future time of day segments comprises at least four future time of day segments and wherein the plurality of predetermined future day of the week segments comprises at least two predetermined future day of the week segments
Rapaka does however teach time of day and day of week segments, which would be assumed to one of ordinary skill in the art to be among seven day of wee segments and such as 24 time of day segments if they were one hour in length.
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the plurality of predetermined future time of day segments comprises at least four future time of day segments and wherein the plurality of predetermined future day of the week segments comprises at least two predetermined future day of the week segments with Lazarus and Rapaka because Rapaka teaches day of week and time of day predictions for user activity and targeting accordingly, but does not specify what those time of day and day of week segments are predetermined to be, and using four time of day segments and two day of week segments would allow an advertiser to narrow the targeting to those times of day and days of week that are most relevant to their business.

Regarding claims 6 and 18, the combination of Lazarus and Rapaka teaches:
the computer-implemented method of claim 1…
Lazarus further teaches:
wherein the one or more recommended merchant categories and the one or more recommended predetermined time segments of the at least one offer correspond to a merchant category and a predetermined time segment, respectively, that are determined to be associated with a prediction score for the one or more users that satisfies a threshold prediction score 
wherein the threshold prediction score comprises a highest prediction score for the one or more users in the one or more merchant categories of the plurality of merchant categories and the one or more predetermined time segments of the plurality of predetermined time segments (see Column 35, line 40-Column 36, line 5 and Column 37, line 20-Column 38, line 40 in which a certain high percentile score is used as a threshold score as specified by the advertiser for selecting one or more users who have the score for predicted transaction in a certain merchant segment for a specific predetermined time period; those below the high percentile score are not selected, and therefore it acts as a threshold score)

Regarding claim 7, the combination of Lazarus and Rapaka teaches:
the computer-implemented method of claim 1
Lazarus further teaches:
wherein the threshold prediction score comprises 10% percent of a plurality of highest prediction scores for the plurality of users in the one or more merchant categories of the plurality of merchant categories and the one or more predetermined time segments of the plurality of predetermined time segments (see Column 37, lines 44-47 in which the threshold prediction score can be the highest 10% of scores)


Regarding claim 10, the combination of Lazarus and Rapaka teaches:
the system of claim 9
Lazarus further teaches:
wherein the at least one processor, when generating the categorical transaction model, is programmed or configured to: generate the categorical transaction model based on at least one machine learning technique (see Column 4, lines 11-27, Column 31, lines 30-38, and other portions throughout the reference that describe various machine learning techniques)

Regarding claims 11 and 16, the combination of Lazarus and Rapaka teaches:
the system of claim 9…
Lazarus further teaches:
determine a set of transaction variables based on the transaction data, wherein the at least one processor, when generating the categorical transaction model, is programmed or configured to: generate the categorical transaction model based on the set of transaction variables (see Column 4, lines 11-45, Column 9, lines 5-32 and Column 11, line 47-Column 12, line 27 in which transaction variables input into the model are determined from transaction data; the Examiner notes that the claim language is very broad, and therefore the broadest reasonable interpretation is taken in the examination of the claim in light of the specification when interpreting “determine a set of transaction variables based on the transaction data)


Claims 8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarus, et al., Patent No. 6,430,539 B1 in view of view of Rapaka, et al., Pre-Grant Publication No. 2017/0193542 A1 and in further view of Carlson, et al., Pre-Grant Publication No. 2008/0201226 A1.
Regarding claims 8, 14, and 20, the combination of Lazarus and Rapaka teaches:
the computer-implemented method of claim 1…
Lazarus further teaches:

generating at least one offer that is to be communicated to the one or more users based on one or more recommended merchant categories and one or more recommended predetermined time segments of the at least one offer that is to be communicated to the one or more users (see Column 12, lines 18-21)
Lazarus and Rapaka, however, does not appear to specify:
determining location data associated with a location of the one or more users
determining merchant identity data based on the location data associated with the location of the one or more users
communicating the at least one offer to the one or more users based on the merchant identity data
Carlson teaches:
determining location data associated with a location of the one or more users (see [0029] and [0083]-[0087])
determining merchant identity data based on the location data associated with the location of the one or more users (see [0076], [0079]-[0080], and [0083]-[0087])
communicating the at least one offer to the one or more users based on the merchant identity data (see [0027], [0062], [0076]-[0079], and [0083]-[0087])
It would be obvious to one of ordinary skill in the art to combine Carlson with Lazarus and Rapaka because Lazarus already teaches using geographic location as in column 10, and targeting based on location and associate merchants would allow for location-relevant targeting, making it potentially easier for the user to respond based on relative proximity during a relevant time.



Response to Arguments
Regarding the Double Patenting Rejection
The applicant filed a Terminal Disclaimer, and therefore the rejection has been withdrawn.

Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on pages 11-16 of the response that the claims are directed to improved methods of predicting payment transactions using a machine learning technique:
First of all, the use of a machine learning technique in and of itself does not automatically guarantee eligibility.  Further, the generation of a categorical transaction model could be done mentally by a human operator, as in using a hierarchy tree or other type of model to predict purchases in categories in specific time frames based on transaction data analysis.  Paragraphs [0084]-[0088] of the applicant’s filed specification give a general recitation of generation of prediction scores using the model.  But there is little detail and the description is at a high level of generality that the examiner considers to be simply automation of the abstract idea using a computer.  Paragraphs [0089]-[0091] include actual training of the model and further validation of the trained model.  Such steps would likely be considered eligible if added to the claims, as this would seem to go beyond what a human operator could do mentally or simply automation of a mental process.  

Regarding the applicant’s argument on page 17 of the response that the claims provide a practical application of a solution to the technical problem of reducing network resources consumed during communication of offers that are ineffective:
The examiner does not see any technical problem addressed.  There is no aspect of the claims that is directed at reduction of network resources consumed.  Instead, the steps aim at using a set of mental steps that are automated in order to identify offers to target to users Enfish decision, the Court pointed to the applicant’s specification in explanation of the use of the self-referential table in the claims to show that the computer processing speed and efficiency was increased by the use of the self-referential table regardless of what data was being processed.  In the present application, there is no claim feature that causes network resource consumption reduction.

Regarding the applicant’s argument on page 17 of the response regarding the second prong of the analysis:
There were no specific arguments put forth, but only a summary of what considerations should be made under Step 2A, Prong 2 and Step 2B of the analysis.  Therefore, the rejection explanation in the body of the office action above is considered sufficient in addressing this portion of the response.
Therefore, the arguments are not persuasive and the rejection is sustained.


Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.



Conclusion
The following prior art was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Chauhan, Pre-Grant Publication No. 2015/0220983 A1 at least at [0028]-[0033] including Tables 1 and 2 in which probability scores for a user making a purchase in various merchant categories in given future time periods are used to determine whether to target the user and in which time period.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682